DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The proposed amendment will be entered as it simplifies the issues for appeal.  Claim 1 is rejected in the same manner as claim 13 in the previous action.  The dependent claims are rejected in the same manner as in the previous action.

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive, because:
The applicant’s argument that Weinwurm et al. does not identify the rate of acid addition as being a result effective variable is not persuasive.  After KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  Weinwurm et al. teaches that the acid must be added to the solution slowly (Section 2.2.) and thus recognizes that the rate of addition would be a factor that a person having ordinary skill in the art would consider during the processing.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alien, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05. It would have been obvious to a person having ordinary skill in the art to have optimized the rate of acid addition through routine experimentation, and the motivation to do so would have been to allow for a sufficient amount of acid to be added during the desirable process time.
	The applicant is correct that Weinwurm et al. does not identify the rate of the acid addition as affecting the mean particle size of the lignin particles.  However, the data of record does not establish the criticality of the acid dosing rate in achieving the claimed particle size.  The data of the original specification teaches two examples at the lower end of the claimed range, and shows that the resultant lignin particles have the claimed mean size (Example 5).  However, the data does not cover the entire claimed range, or present data points outside the claimed range.  Therefore, the Office cannot determine if the range claimed is critical to achieving the claimed mean particle size.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767